DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 10/03/2022.  Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are not persuasive.
Regarding Claim 1-3, 5-18, the applicant argues that Thakur and Brubaker do not suggest “wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device.”  The applicant argues Thakur  discloses an alert  and notify  a reason the vehicle stopped  and that it is not turned off (paragraph 0121).  The applicant argues that the display is not turned off (Figure 18). The applicant argues that Brubaker disclose  the content to be displayed is not the video acquired by image capturing and not turning off the display (paragraph 0089, paragraph 0269, 0354).  The applicant argues that a condition (when it is not necessary to display the video) has to be explicitly disclosed and cannot be inferred by inherency. The applicant argues that Examiner has not provided an analysis on how to modify the alert on an externally facing display in Thakur to accommodate the content on exterior of vehicle.  The applicant argues that there are conclusory statements and not an explicit analysis for the reason for combining the references.  The applicant argues that the Examiner appears to dissect the claims without considering the relationships.  
.  
In response to the arguments, the examiner respectfully disagrees.  First, the examiner notes that the claim is in the alternative.   Second,  the examiner also notes that the limitation “when it is not necessary to display the video” is not defined.  There can be any reason why it is not necessary. Third, the applicant appears to be reading the specification into the limitations.  The words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification…though understanding the claim language may be aided by explanation contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  See MPEP §2111.01, I, II. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shut off if dark or glare, or during a stop). it is noted no description is given why it is not necessary for displaying advertisement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thakur discloses that the display is off when there are no vehicles behind or otherwise in the vicinity which meets the limitation when it is not necessary to display the video, the display device is off (Page 8, paragraph 0085).  There is nothing precluding the absence of vehicles from being when it is not necessary to display the video.  Thakur discloses display of a measurement result or an analysis result related to a subject included in the video on the video (Figures 6-19, Page 4-5, paragraphs 0058-0059, Figure 22).   Brubaker discloses lighted visual alert for traffic conditions (paragraph 0088, 0089, 0190, 0341-0351).  Brubaker discloses shutting off the display window after a following vehicle passes the lead vehicle, automatically shutting off the display window after a predetermined period assuming a driver in a following vehicle has opted to not pass, or if the user shuts off the display window manually (Page 36-37, paragraphs 0349-0351)  which meets the limitation when it is not necessary to display the video (as they are shutting off the display). Brubaker discloses that the development and testing may be confirming safety to pass and if not it is unsafe, that unsafe to pass would be superimposed over the view (Page 37, paragraph 0352).  Brubaker discloses  when it is safe to do so at a stop (when it is not necessary to display video), displaying commercial messages (Page 37 paragraph 0354, Page 8, paragraph 0088-0089).  Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).   Both Thakur and Brubaker have alerts so it is unclear if the applicant is arguing the modifying of alert and content of Brubaker or if the applicant is arguing alert on a display screen versus the content/alert on the display screen window.   The analysis of the references is provided above.  The examiner will not copy the entire rejection into these arguments (see below), but the examiner is maintaining the references.  In claim 1, the rejection follows the format of what limitations Thakur discloses, then the limitations Thakur does not explicitly disclose, and then the limitations the analogous art Brubaker teaches and lastly the motivation to combine.  It is unclear what other analysis the applicant is requiring. 
In KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, so that the driver can see the data and real world view (Page 16, paragraph 0179) and to not distract other drivers while moving (Page 8, paragraph 0089) as disclosed by Brubaker.    
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	

Regarding Claim 4, the applicant argues that Newman does not teach the limitation alone or in combination with Thakur and Brubaker.  The applicant argues that Newman merely discloses a collision avoidance strategy (paragraph 0009) and paragraph 0009 does not state the limitation “an amount of parallax….”
In response to the arguments, the examiner respectfully disagrees Newman discloses the distance information based on an amount of parallax between a plurality of images having different viewpoints on the video (paragraph 0099).  The examiner did not point to paragraph 0099.  The motivation for the combination is for avoiding a collision.    See above for the response for claim 1. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-16 are unclear as to how a display control unit is positioned toward an outer side of the moving object, if the display control unit is program/software.  Claims 1-18 recites “at least one processor and a memory holding a program which makes the processor function as:  a display control unit configured to be positioned toward an outer side of the moving object to display a video acquired by image capturing performed by an imaging unit positioned in the moving object on a display device” The specification discloses that the display device is on the outer side of the vehicle.  There are no further details in the specification as to how the display control unit is positioned (other than the identical language in paragraph 0004 of the summary as filed).   It is unclear if it is being positioned if this is software (as the claim language suggests the processor functions as) or if this is hardware.  It is noted that the specification describes that the arithmetic operation unit performs the functions described in the claim for both the display control unit and the control unit (paragraph 0025-0028 as filed).
 	The Office suggests rewriting this limitation to clarify the display device is positioned on the outside as the claim language is for the display of video.  
Suggestion:
at least one processor and a memory storing a program, when executed by the processor, causes  to 
, acquired by image capturing performed by an imaging unit positioned in the moving object, on a display device positioned toward an outer side of the moving object,

Claim 16 has identical limitations as Claim 1.

Claim 6-7 are unclear as they recite the subject is a moving object ….the moving object.  This is a second or a different moving object that the first instance recited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al (US 2021/0197846 and hereafter referred to as “Thakur”) in view of Brubaker (US 2017/0200197).
Regarding Claim 1, Thakur discloses an image processing device in a moving object, comprising 
at least one processor and a memory holding a program which makes the processor function as (Figure 1, 110, Figure 22, 2210, 2230, Page 12, paragraph 0138, 0140-0141): 
a display control unit configured to be positioned toward an outer side of the moving object to display a video acquired by image capturing performed by an imaging unit positioned in the moving object on a display device (Page 4, paragraph 0055, 0058, Figure 2, display of first vehicle, Figure 12, Page 9, paragraph 0103-0105, Figure 22); and 
a control unit configured to control display of a measurement result or an analysis result related to a subject included in the video on the video (Figures 6-19, Page 4-5, paragraphs 0058-0059, Figure 22),
wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 8, paragraph 0085). 
Thakur discloses displaying the result but does not disclose superimposed display. Thakur discloses  wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device, however, the examiner is providing the sections in Brubaker which also teaches this limitation (with both alternatives).
Brubaker discloses superimposed display of the result/data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196, Page 37, paragraph 0352), and wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 36-37, paragraphs 0349-2 0354, Page 8, paragraph 0085, 0088, 0089, Page 7, paragraph 0081, Figure 11-Figure 13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Thakur to include the missing limitation as taught by Brubaker so that the driver can see the data and real world view (Page 16, paragraph 0179) and to not distract other drivers while moving (Page 8, paragraph 0089) as disclosed by Brubaker.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  
Regarding Claim 2, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses wherein the control unit displays distance information indicating a distance from the moving object to the subject on the video (Figure 2, Figures 6-19, Page 4-5, paragraphs 0058-0059).   Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  See motivation above.
Regarding Claim 3, Thakur and Brubaker discloses all the limitations of Claim 2.  Thakur discloses wherein the distance information is measured by a distance measuring device positioned in the moving object (Page 4-5, paragraph 0057-0059, Page 2, paragraph 0034).  
Regarding Claim 5, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses wherein the control unit displays a speed of the subject on the video (Page 4-5, paragraph 0058-0059, 0061, Figure 19).   Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  See motivation above.
Regarding Claim 6, Thakur and Brubaker discloses all the limitations of Claim 5.  Thakur discloses wherein the control unit displays the speed of the subject on the video if the subject is a moving object that moves in the same direction as or in a direction opposite to a traveling direction of the moving object (Page 4-5, paragraph 0058-0059, 0061, Figure 19).   Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  See motivation above. 
Regarding Claim 7, Thakur and Brubaker discloses all the limitations of Claim 6.  Thakur discloses wherein the control unit calculates the speed of the subject on the basis of a change in a distance between the moving object and the subject and the speed of the moving object (Page 4-5, paragraph 0058-0059, 0061, Figure 19).  
Regarding Claim 8, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses wherein, if a specific subject determined in advance is detected from the video, the control unit discloses the specific subject to display the subject on the video (Figure 12, Figure 8).  Thakur does not explicitly discloses highlighting the specific subject on the video.   Brubaker discloses highlighting the specific subject (Page 38, paragraph 0358) and superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Thakur to include the missing limitation as taught by Brubaker so that the driver can see the data and real world view (Page 16, paragraph 0179) and to alert drivers of potential hazardous situation (Page 38, paragraph 0358) as disclosed by Brubaker.
Regarding Claim 9, Thakur and Brubaker discloses all the limitations of Claim 8.  Thakur discloses, wherein the specific subject is a person or a traffic light (Figure 12). Brubaker disclose the specific subject is a person (Page 38, paragraph 0358).  
Regarding Claim 10, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses wherein the control unit displays an image or dimensional information of the moving object, on the video, together with the measurement result or the analysis result related to the subject (Figure 8, Page 9, paragraph 0093).   Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  See motivation above. 
Regarding Claim 11, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses further comprising: a first imaging unit configured to capture an image of a region in a traveling - 22 -10205720US01 direction of the moving object to acquire the video displayed on the display device (Page 4, paragraph 0057, 0058, Page 9, paragraph 0103-0105, Page 2-3, paragraph 0037, Figure 12); and a second imaging unit configured to capture an image of a region in a direction different from the traveling direction of the moving object (Page 10, paragraph 0108, Figure 9).  
Regarding Claim 12, Thakur and Brubaker discloses all the limitations of Claim 11.  Thakur discloses wherein the control unit executes control for displaying of a video acquired by image capturing performed by the first imaging unit and executes control for executing the display of data of the measurement result or the analysis result related to the subject on the video, in accordance with an analysis result of a video acquired by image capturing performed by the first imaging unit or the second imaging unit (Figure 22, Figures 3 and 6-19).   Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  See motivation above. 
Regarding Claim 13, Thakur and Brubaker discloses all the limitations of Claim 12.  Thakur does not explicitly disclose these limitations.  Brubaker discloses wherein, if a blink of a direction indicator of a moving object included in the video acquired by image capturing performed by the second imaging unit is detected, the control unit controls the display device and displays the video acquired by image capturing performed by the first imaging unit (Page 13, paragraph 0120-0121). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Thakur to include the missing limitation as taught by Brubaker so that driver of the following car can see the real time video image of the road (Page 13, paragraph 0121) as disclosed by Brubaker.
Regarding Claim 14, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses wherein the display device is provided on a back or side of the moving object (Figure 2).  
Regarding Claim 15, Thakur and Brubaker discloses all the limitations of Claim 1.  Thakur discloses wherein the moving object is at least any of a vehicle, a ship, or an aircraft (Figure 2, paragraph 0056).  
Regarding Claim 16, Thakur discloses an imaging device provided in a moving object, comprising: - 23 -10205720US01 
an imaging unit positioned in the moving object (Page 4, paragraph 0057, 0058, Page 9, paragraph 0103-0105, Page 2-3, paragraph 0037) ; and 
at least one processor and a memory holding a program which makes the processor function as (Figure 1, 110, Figure 22, 2210, 2230, Page 12, paragraph 0138, 0140-0141): 
a display control unit configured to be positioned toward an outer side of the moving object to display a video acquired by image capturing performed by an imaging unit positioned in the moving object on a display device (Page 4, paragraph 0055, 0058, Figure 2, display of first vehicle, Figure 12, Page 9, paragraph 0103-0105, Figure 22); and 
a control unit configured to control display of a measurement result or an analysis result related to a subject included in the video on the video (Figures 6-19, Page 4-5, paragraphs 0058-0059, Figure 22).  
wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 8, paragraph 0085). 
Thakur discloses displaying the result but does not disclose superimposed display.  Thakur discloses  wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device, however, the examiner is providing the sections in Brubaker which also teaches this limitation (with both alternatives).
Brubaker discloses superimposed display of the result/data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196, Page 37, paragraph 0352), and wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 36-37, paragraphs 0349-2 0354, Page 8, paragraph 0085, 0088, 0089, Page 7, paragraph 0081, Figure 11-Figure 13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Thakur to include the missing limitations as taught by Brubaker so that the driver can see the data and real world view (Page 16, paragraph 0179) and to not distract other drivers while moving (Page 8, paragraph 0089) as disclosed by Brubaker.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  

Regarding Claim 17, Thakur discloses an image processing method executed in an image processing device in a moving object, the method comprising: 
displaying a video acquired by image capturing performed by an imaging unit provided in the moving object on a display device provided toward an outer side of the moving object (Page 4, paragraph 0055, 0058, Figure 2, display of first vehicle, Figure 12, Page 9, paragraph 0103-0105); and 
controlling display of a measurement result or an analysis result related to a subject included in the video on the video (Figures 6-19, Page 4-5, paragraphs 0058-0059),
wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 8, paragraph 0085). 
Thakur discloses displaying the result but does not disclose superimposed display.  Thakur discloses  wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device, however, the examiner is providing the sections in Brubaker which also teaches this limitation (with both alternatives).
Brubaker discloses superimposed display of the result/data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196, Page 37, paragraph 0352), and wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 36-37, paragraphs 0349-2 0354, Page 8, paragraph 0085, 0088, 0089, Page 7, paragraph 0081, Figure 11-Figure 13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Thakur to include the missing limitations as taught by Brubaker so that the driver can see the data and real world view (Page 16, paragraph 0179) and to not distract other drivers while moving (Page 8 paragraph 0089) as disclosed by Brubaker.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  
  
Regarding Claim 18, Thakur discloses a non-transitory recording medium storing a control program of an image processing device in a moving object causing a computer to perform a control method of the image processing device, the method comprising: 
displaying a video acquired by image capturing performed by an imaging unit provided in the moving object on a display device provided toward an outer side of the moving object (Page 4, paragraph 0055, 0058, Figure 2, display of first vehicle, Figure 12, Page 9, paragraph 0103-0105); and 
controlling display of a measurement result or an analysis result related to a subject included in the video on the video (Figures 6-19, Page 4-5, paragraphs 0058-0059),
wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 8, paragraph 0085). 
Thakur discloses displaying the result but does not disclose superimposed display.  Thakur discloses  wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device, however, the examiner is providing the sections in Brubaker which also teaches this limitation (with both alternatives).
Brubaker discloses superimposed display of the result/data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196, Page 37, paragraph 0352), and wherein when it is not necessary to display the video, the display control unit displays information of an advertisement on the display device  or turns off the display device (Page 36-37, paragraphs 0349-2 0354, Page 8, paragraph 0085, 0088, 0089, Page 7, paragraph 0081, Figure 11-Figure 13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Thakur to include the missing limitations as taught by Brubaker so that the driver can see the data and real world view (Page 16, paragraph 0179) and to not distract other drivers while moving (Page 8, paragraph 0089) as disclosed by Brubaker.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Brubaker as applied to claim 2 above, and further in view of Newman et al (US 2017/0291602 and hereafter referred to as “Newman”).
Regarding Claim 4, Thakur and Brubaker discloses all the limitations of Claim 2.  Thakur discloses wherein the control unit displays the distance information based on a plurality of images having different viewpoints on the video.   Brubaker discloses superimposed display of data on a video (Page 16, paragraph 0178-0179, Page 18, paragraph 0196).  See motivation above.  The combination is silent on the distance information based on an amount of parallax between a plurality of images having different viewpoints on the video.  Newman discloses the distance information based on an amount of parallax between a plurality of images having different viewpoints on the video (paragraph 0099). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Newman to help prevent collision (Page 16 paragraph 0006) as disclosed by Newman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

November 9, 2022